Citation Nr: 0803581	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Service connection for hearing loss.   


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1966 to April 1978.  
The record indicates that the veteran also served in the Air 
Force reserves until the late 1980s.                     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.      


FINDINGS OF FACT

1.	Hearing loss in the veteran's left ear is not related to 
service.  

2.	The record does not contain clear and unmistakable 
evidence showing that the veteran's service did not aggravate 
his pre-service right ear hearing loss disorder.    


CONCLUSIONS OF LAW

1.	A left ear hearing loss disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.	The veteran's right ear hearing loss disorder was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
hearing loss disorder.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in August 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the evidence 
needed to substantiate the claim.  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And VA provided notification to the 
veteran prior to the initial adjudication of his claim in 
October 2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be detailed further below, the Board 
finds service connection warranted for hearing loss in the 
veteran's right ear.  For this aspect of the veteran's claim, 
no prejudice can be incurred - the Board is granting the 
veteran's claim.  Moreover, when effectuating the service 
connection award, the RO can remedy any defect regarding 
notice.  

As to the veteran's left ear, service connection will be 
denied.  No disability evaluation or effective date will be 
assigned therefore.  As such, no prejudice can be incurred 
from the absence of notice regarding evaluations and 
effective dates.  

The Board finds that VA satisfied VCAA notification 
requirements here.    

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical evidence 
relevant to the appeal.  The RO provided the veteran with 
compensation examination for his claim.  And VA afforded the 
veteran the opportunity to appear before multiple hearings to 
voice his contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  


II.  The Merits of the Claim for Service Connection

Since August 2005, the veteran has claimed that exposure to 
loud noises during active duty caused him a bilateral hearing 
loss disorder.  In the October 2005 rating decision on 
appeal, the RO denied the veteran's claim.  For the reasons 
set forth below, the Board partly disagrees with that 
decision - the evidence indicates that the veteran's service 
connection claim for a hearing loss disorder in his left ear 
should be denied, but the evidence supports his service 
connection claim for hearing loss in his right ear.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2007).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the veteran has a 
current bilateral hearing loss disorder.  A July 2005 private 
audiology examination report showed, in each ear, auditory 
thresholds higher than 40 decibels.  And a September 2005 VA 
examination report showed, in each ear, auditory thresholds 
higher than 40 decibels (i.e., at 3000 and 4000 Hertz in each 
ear).  Id.  

As to whether the bilateral hearing loss disorder relates to 
service, the Board notes that, due to the different 
circumstances regarding each ear, the Board will address each 
ear separately below.  

	Left Ear

In general, to establish direct service connection, a 
claimant must submit medical evidence of a current 
disability, medical evidence of in-service incurrence of an 
injury or disease, and medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

As noted, the evidence demonstrates that the veteran 
currently has a left ear hearing loss disorder.  The first 
element of Pond is therefore established here.  

But the second and third elements of Pond are not established 
for the left ear hearing loss.  Service medical records do 
not indicate that the veteran incurred a left ear hearing 
loss disorder during service.  The veteran's discharge report 
of medical examination is negative for a left ear disorder.  
The earliest post-service medical evidence of record of a 
left ear hearing loss disorder is the July 2005 private 
audiology report, dated over 27 years following service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  And the 
veteran did not file a claim for service connection for a 
hearing loss disorder until August 2005, also over 27 years 
following service.  For these reasons, the second element of 
Pond is unestablished here.  See Pond, supra.    

As to the third element of Pond, the Board notes that the 
record contains conflicting medical opinions regarding the 
issue of service connection.  The private audiologist found 
service likely related to the hearing loss disorder, while 
the VA audiologist found service unrelated to the hearing 
loss disorder.  Based on a review of the entire record, the 
Board finds the VA opinion to be more persuasive, and to be 
of more probative value.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) 
(the Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).  

The private opinion did not indicate review of the record.  
Rather, the audiologist stated that the opinion was based on 
the veteran's history.  See Reonal v. Brown, 5 Vet. App. 548 
(1993).  By contrast, the VA examiner's opinion is based on a 
review of the veteran, and of the record, to include a review 
of the service medical records.  Moreover, this opinion is 
supported by a rationale - the VA examiner stated that, given 
the lack of hearing "sensitivity" until as late as reserve 
service ending in 1988, it was unlikely that his left ear 
hearing loss related to service.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (supporting clinical data or other 
rationale should accompany medical opinion).  Based on this 
opinion, the Board finds that the evidence addressing the 
issue of medical nexus preponderates against the veteran's 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim for benefits the evidence must preponderate 
against that claim).  As such, the third element of Pond is 
unestablished here as well.  

As the preponderance of the evidence is against the veteran's 
claim that service relates to his left ear hearing loss 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements regarding service connection.  While 
his statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the lay 
statements alone are insufficient to prove the veteran's 
claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

	Right Ear

The evidence of record addressing the veteran's right ear 
hearing loss is the same as that addressing the left ear 
hearing loss - service medical records, the July 2005 private 
report, and the September 2005 VA report.  But the Board must 
consider differently the right ear aspect of the veteran's 
service connection claim for bilateral hearing loss.  

Service medical records show that the veteran had a pre-
service hearing loss disorder in his right ear.  
Specifically, the veteran's entrance report of medical 
examination, dated in December 1965, indicated a decibel loss 
of 55 at 4000 Hertz.  See 38 C.F.R. § 3.385.  As such, the 
Board must address whether the record indicates that the 
veteran's service aggravated his right ear hearing loss.  

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 
3.306(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The first issue to address regarding aggravation is whether 
the veteran should be presumed to have been sound upon his 
entry into active service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The veteran will be considered to have been sound 
when he entered service, except as to disorders noted at the 
time of his entry.  The term "noted" denotes only such 
disorders as are recorded in examination reports.  A reported 
history of pre-service existence of disorders recorded at the 
time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

The Board finds that the record supports a finding that the 
veteran had a pre-service right ear hearing loss disorder.  
Again, his entrance medical examination indicated hearing 
loss under VA guidelines.  38 C.F.R. § 3.304.  Therefore the 
Board finds that the veteran cannot be presumed to have been 
sound upon his entry into service.  38 U.S.C.A. § 1111.

The Board must now address whether the veteran's service 
medical records indicate that the veteran's right ear hearing 
loss worsened during service.  Based on these records, the 
Board finds that the veteran's right ear hearing loss did 
worsen during service - separation medical examination 
reports, dated in May 1969 and October 1977, each indicate a 
60 decibel loss at 4000 Hertz.  These losses exceed the 50 
decibel loss at 4000 Hertz noted in the veteran's December 
1965 entrance report of medical examination.  This increased 
loss in hearing seems plausible given the veteran's in-
service duties around aircraft.  And the evidence of exposure 
to acoustic trauma is buttressed by the VA's examiner's 
finding that in-service noise from aircraft led to the 
veteran's tinnitus (service connected in the October 2005 
rating decision).  See 38 C.F.R. § 3.306(b)(2) (2007) (in 
assessing aggravation claims, due regard will be given to the 
places, types, hardships, and circumstances of service).

To deny the veteran's claim of aggravation here, the Board 
must find that clear and unmistakable evidence shows that the 
pre-service hearing loss was not aggravated by service.  Such 
evidence does not exist here.  

Again, service medical records indicate worsening of right 
ear hearing.  And the VA medical opinion of record, which 
found service likely unrelated to current hearing loss, did 
not find service and current hearing loss clearly and 
unmistakably unrelated.  See 38 U.S.C.A. §§ 1111, 1153.  In 
weighing this evidence with regard to the right ear, the 
Board must also consider the private opinion of record, which 
found service and current hearing loss related - though that 
opinion was not of sufficient quality to preponderate against 
the VA opinion under the preponderance of evidence standard 
used in assessing the left ear, it is nevertheless an opinion 
by a professional, and therefore of relevance in determining 
whether clear and unmistakable evidence shows no aggravation.  

In sum, the cumulative impact of the two audiology reports, 
and the service medical records, demonstrates that the record 
lacks an evidentiary premise of clear and unmistakable 
evidence on which to deny the veteran's service connection 
claim for right ear hearing loss.  38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. § 3.306(b).  

	(CONTINUED ON NEXT PAGE)









ORDER

1.	Service connection for hearing loss in the left ear is 
denied.  

2.	Service connection for hearing loss in the right ear is 
granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


